 HAMILTON TEST SYSTEMSHamilton Test Systems New York, Inc. and Local804, Delivery and Warehouse Employees, an af-filiate of International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpersof America, Petitioner. Case 29-RC-5632December 2, 1982DECISION ON REVIEW ANDDIRECTIONBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn May 28, 1982, the Regional Director forRegion 29 issued a Supplemental Decision and Di-rection of Election,' in which he found appropriatefor the purposes of collective bargaining a unitconsisting of all full-time and regular part-time cribattendants, truckdrivers, technicians, field servicerepresentatives, and field service supervisors, em-ployed by the Employer at its facility located at360 Oser Avenue in Hauppauge, New York, ex-cluding all other employees, office clerical employ-ees, bookkeepers, secretaries, accountants, guardsand supervisors as defined in the Act. Thereafter,in accordance with Section 102.67 of the NationalLabor Relations Board Rules and Regulations,Series 8, as amended, the Petitioner and the Em-ployer filed timely requests for review of the Re-gional Director's Supplemental Decision and Di-rection of Election. The Petitioner contended thatthe field service representatives and field servicesupervisors should not be included in the appropri-ate unit, and the Employer contended that only amultilocation unit covering all of the Employer'sfacilities in a nine-county area was appropriate.By telegraphic order dated June 25, 1982, theNational Labor Relations Board denied the Em-ployer's request for review but granted the Peti-tioner's request for review of the Regional Direc-tor's decision to include certain classifications inthe unit.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the entire record in thiscase and makes the following findings:3' On March 12, 1982, the Regional Director for Region 29 issued aDecision and Direction of Election. However, pursuant to a motion toreopen the record by the Employer, the Regional Director reopened therecord and held an additional hearing.2 The election was conducted on June 25, 1982, the lield service repre-sentatives and the customer service supervisors cast challenged ballots,and all of the ballots were impounded pending the Board's Decision onReview.S The facts set forth below are undisputed.265 NLRB No. 85The Employer is engaged in the business of sup-plying and servicing computerized automobileemission test machines for 4,200 service stations in9 counties in New York State. It maintains itsheadquarters in Hauppauge, New York, and dis-trict offices in Brooklyn, Yonkers, and WillistonPark, New York.At the Hauppauge facility the Employer em-ploys 3 crib attendants, 10 technicians, and a truck-.driver. The truckdriver, who regularly visits thedistrict offices to pick up parts of the emission testmachines which are defective, takes the parts tothe Hauppauge facility where he gives them to thecrib attendants. The crib attendants log in the partsand give them to the technicians, who are responsi-ble for repairing and testing the parts. The repairedparts are then given back to the crib attendantswho issue them to the truckdriver for delivery tothe district offices.In addition to these employees, there are 14 fieldservice representatives and 2 customer service su-pervisors4at the Hauppauge facility. The fieldservice representatives are assigned a route and areresponsible for servicing the emission machines onthat route. They spend virtually all of their time inthe field, reporting to the Hauppage facility onlyabout once a week for a few hours to do some pa-perwork, obtain supplies, and turn in any defectiveparts they could not repair. The customer servicesupervisors, who act as dispatchers, receive tele-phone calls from customers whose machines needservicing, and then notify the field service repre-sentative assigned to that customer that servicing isrequired. In addition, the customer service supervi-sors contact the crib attendants if a problem arisesrelating to the shipment of parts.The crib attendants work in a caged-in area sepa-rate but adjacent to the area where the technicianswork. The customer service supervisors have anenclosed office, and spend most of their time inthat office or in the small parts crib, a wired-offarea separated from the main parts crib where thecrib attendants work. There is one supervisor overthe technicians and one supervisor over the crib at-tendants and truckdriver, and both of these super-visors report to the manager of material controland technical services. The customer service super-visors and the field service representatives are su-pervised by the district manager. In the recent past,three to four field service representatives have beenpromoted to customer service supervisor.Both the field service representatives and thetechnicians are required to have some electronics4 It is undisputed that the customer service aupervisors are not supervi-sors within the meaning of the Act.595 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbackground although field service representativesalso generally are expected to have some prior ex-perience in an automobile service station, dealer-ship, or garage. Initial training for both newlyhired technicians and field service representatives isconducted jointly, but subsequent training is con-ducted separately.All employees at the Hauppauge facility worksimilar hours and receive similar wages and bene-'fits, but the field service representatives alone re-ceive a company car for which the Employer paysthe cost of upkeep, insurance, and gasoline. Thefield service representatives may also use the carsfor personal business by reimbursing the Employerat a rate of 10 cents per mile.The Regional Director concluded that, based onthe similarity in hours, wages, fringe benefits, andskills, and the frequent contact between employees,the field service representatives and customer serv-ice supervisors possess a sufficient community ofinterest to warrant their inclusion in the unit oftechnicians, crib attendants, and truckdriverssought by Petitioner and therefore included themin the unit. However, for the reasons set forthbelow, we find that the Regional Director errone-ously rejected the unit sought by the Petitioner infavor of the larger unit.It is well settled that more than one unit may beappropriate among the employees of an employer.Chin Industries, Inc., 232 NLRB 176 (1977). Thus,the issue is not whether the unit found by the Re-gional Director is appropriate, but whether the unitsought by the Petitioner is also appropriate.A number of factors support the conclusion thatthe crib attedants, technicians, and truckdriveralone constitute an appropriate unit. The crib atten-dants and the technicians work side by side, andtheir job functions keep them in constant contactwith each other as well as the truckdriver. Thecrib attandants and the truckdriver are supervisedby the same individual, and, although the techni-cians are separately supervised, both of these super-visors report to the same management official. Inaddition, these employees have similar wages,benefits, hours, and working conditions.In contrast, the field service representativesspend only 3 hours per week at the Employer's fa-cility, and the customer service supervisors are lo-cated in an enclosed office separate from the otheremployees. In addition, the field service representa-tives and the customer service supervisors are sepa-rately supervised, have no interchange with theother employees, and have a separate promotionalladder. Moreover, the customer service supervisorsreceive significantly higher wages than other em-ployees, and the field service representatives alonereceive the benefit of a company car. Further,there are different job qualifications for field serv-ice representatives than for technicians, and thefield service representatives service whole ma-chines rather than repair individual parts, therebymaking it necessary for them to receive separatetraining from the technicians after the initial train-ing session.Thus, based on the similarities between the cribattendants, technicians, and truckdriver and theirdissimilarities with the field service representativesand the customer service supervisors, we find, con-trary to the Regional Director, that the followingemployees constitute a unit appropriate for the pur-poses of collective bargaining within the meaningof Section 9(b) of the Act:All full-time and regular part-time crib atten-dants, truckdrivers, and technicians employedby the Employer at its facility located at 360Oser Avenue, in Hauppauge, New York, ex-cluding all other employees, office clerical em-ployees, bookkeepers, secretaries, accountants,guards and supervisors as defined in the Act.Accordingly, we shall remand the case to the Re-gional Director for Region 29 for the purpose ofcounting the impounded ballots in the appropriateunit.DIRECTIONIt is hereby directed that the Regional Directorfor Region 29 shall, within 10 days from the dateof this Decision on Review and Direction, openand count the impounded ballots in the appropriateunit, and prepare and serve on the parties a tally ofballots. Thereafter, the Regional Director shallproceed as is appropriate in accordance with ourDecision herein.596